Citation Nr: 1235054	
Decision Date: 10/10/12    Archive Date: 10/17/12

DOCKET NO.  10-20 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel




INTRODUCTION

The Veteran had active military service from January 1963 to March 1963 and from
January 1964 to February1965.

This appeal comes to the Board of Veterans' Appeals (Board) from a December 2009 rating decision. 

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" system to insure a total review of the evidence. 


FINDINGS OF FACT

1.  The weight of the evidence is against a finding that the Veteran's currently diagnosed bilateral hearing loss either began during, or was otherwise caused by, his military service, to include any noise exposure therein.

2.  The Veteran began experiencing symptoms of tinnitus while in service, and has continued to experience them since separation from service.


CONCLUSIONS OF LAW

1.  Criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).

2.  Criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.
 
In addition, the law provides that, where a veteran served ninety days or more of active service, and certain chronic diseases, such as sensioneural hearing loss, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

The Veteran is currently seeking service connection for bilateral hearing loss and for tinnitus.  He served on active military duty in the Marine Corps from January to March 1963, and then in the Air Force from January 1964 to February 1965.  

The Veteran wrote in October 2009 that he had been unaware of his eligibility for VA treatment and benefits for many years following service, and had therefore allowed his hearing to deteriorate for 45 years.  He also described his in-service noise exposure, which included firing rifles without any hearing protection and exposure to jet noise.  The Veteran recalled that while in jet mechanic school, his instructor allegedly told him to take out his ear plugs so that he could hear the engine.  He also asserted that he had experienced ringing in his ears and diminished hearing acuity since drill instructors were screaming in his ears during basic training.

The Veteran's DD-214s show that his MOS was basic marine, and then cook while in the Air Force.  His DD-214 also confirms that he took a jet mechanics course.  He is currently diagnosed with both bilateral hearing loss and with tinnitus.

The Board acknowledges the fact that while the Veteran was not in combat, he was nevertheless exposed to very loud noise in service, such as from gunfire and aircraft noise, as his statements on that matter are found to be credible and supported by the his DD-214, which showed an MOS of basic marine and showed that the Veteran had completed a jet mechanic course.  38 U.S.C.A. § 1154(a).  However, neither exposure to noise in the military, nor a currently diagnosed disability, alone is grounds for service connection.  Rather, the military noise exposure must cause the hearing loss and/or tinnitus.  This connection can be established by either medical opinion of record or in certain instances by credible evidence that establishes continuity of symptomatology.  The Board will now turn to a discussion of the etiology of the Veteran's bilateral hearing loss and tinnitus.  

Service treatment records were reviewed, but fail to describe any complaints of hearing difficulty or ringing ears while the Veteran was in service.  No audiometric testing was conducted during the Veteran's initial period of active duty with the Marine Corps.  However, at enlistment into the Air Force in January 1964, the Veteran was examined, with the results of audiometric testing showing the following, with pure tone thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
10
15
10
LEFT
20
20
15
10
10
 
Prior to November 1, 1967, service department audiometric test results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison in this decision, for service department audiometric test results through October 31, 1967, the ASA standards have been converted to ISO-ANSI standards.  

No reports of hearing loss or ringing were presented during service, although the Veteran did seek medical treatment on several occasions.  Audiometric testing was conducted again at the Veteran's separation physical in January 1965 which showed:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
5
0
LEFT
10
0
0
5
-5

These numbers have also been converted to ISO-ANSI standards.  It is also noted that the Veteran specifically denied any ear problems on his medical history survey completed in conjunction with his separation physical, although he did acknowledge having had other conditions, such as mumps, providing factual evidence against his own claim. 

The Veteran's claim was denied, and he appealed.  His representative wrote that the Veteran had attended Jet Mechanic School for approximately three months during which time he had been exposed to acoustic trauma, and the representative added that the Veteran contended that he had experienced ringing in the ears ever since.

The Veteran was provided with a VA examination in December 2011.  The examiner acknowledged the Veterans assertion that he had been exposed to aircraft noise, and noted that the Veteran's MOS was cook.  The examiner noted that following service the Veteran had worked in a factory for 13 years and then as a truck driver for 20 years.  He also used to hunt.  At the examination, the Veteran reported experiencing a constant moderate high-pitched sound which he first noticed in the military, and which the examiner assessed as tinnitus.  Audiometric testing confirmed hearing loss in both ears for VA purposes.   See 38 C.F.R. § 3.385.  The examiner noted that an audiometric evaluation at the time of the Veteran's separation physical showed normal hearing, and that the Veteran denied ear problems at that time.  The examiner opined that it was not likely that the Veteran's hearing loss and tinnitus were related to his service.

With regard to the Veteran's tinnitus claim, the Court has specifically held that tinnitus is a type of disorder associated with symptoms capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002).  However, in adjudicating this claim, the Board must assess not only competency of the Veteran's statements, but also their credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 
 
In this case, the Board finds no reason to doubt the Veteran's credibility.  He has consistently asserted that he began experiencing ringing while in service and that it continued to the present day.  This testimony has been related in written statements, and at his medical examinations.  The Veteran has not attempted to bolster or exaggerate his symptoms.  On his application for VA benefits in 2009 (which was the Veteran's first VA claim), the Veteran alleged that his tinnitus began in service.  In a follow-up statement, he stated that he had experienced ringing ever since service.  Finally, at his VA examination, he reported that he began experiencing ringing in service.

Based on his reports of ringing, the Veteran was diagnosed with tinnitus; and the Board acknowledges that a layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  More importantly, lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

Thus, the Veteran has credibly relayed that his ringing began in service and that it has continued to the present day, and his reported symptoms were found to be sufficient to support a diagnosis of tinnitus.  As such, the criteria for service connection for tinnitus have been met.

In reaching this conclusion, the Board acknowledges that the VA examiner found that it was not likely that the Veteran's tinnitus was related to his military service, reasoning that there were no complaints of ringing in the service treatment records.  However, the examiner did not appear to factor in the Veteran's credible reports that he had begun experiencing ringing during service and had continued to experience it since service.  These statements have been found to be credible by the Board, and therefore constitute evidence of in-service occurrence.  As such, the examiner's conclusion is not found to be probative with regard to tinnitus as it is not based on a complete consideration of the relevant evidence, and it is therefore insufficient to rebut the Veteran's credible statements as to continuity.  Thus, resolving any reasonable doubt in the Veteran's favor, the Board finds that service connection for tinnitus is warranted and the Veteran's claim is granted.  

With regard to the claim for hearing loss, the result is different. 

As an initial point, as noted, the law provides that a lay person, such as the Veteran, is competent to provide evidence of which he has personal knowledge that come through the use of his senses.  See Layno v. Brown, 6 Vet. App. 465 (1994).  For example, the Veteran was competent to report that he experienced ringing in his ear while in service.  Similarly, the Veteran is competent to report perceiving diminished hearing acuity following service.  However, the Veteran lacks the medical training and expertise to provide a complex medical opinion, such as diagnosing hearing loss.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  In Jandreau, the Federal Circuit specifically determined that a lay person is not considered competent to testify when the issue was medically complex, as with cancer.  In this case, the determination of whether a person has a hearing loss disability for VA purposes is based on the results of audiometric testing which requires medical training and expertise.  As such, while the Veteran can state that he has had ringing in his ears since service, the Veteran is not considered competent to assert that his current hearing loss is the result of service when, at separation, his hearing was shown to be normal.

The Veteran is competent to describe his perception of diminished hearing acuity, as this is something that can be observed through the use of one's senses; however, the Board in adjudicating this claim must assess not only competency of such statements, but also their credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

Here, there is no indication in the service treatment records to suggest any problems with the quality of the hearing test or its results.  In fact, unlike the tinnitus claim, the the service records provides highly probative medical evidence against this claim.  The Veteran own statement in service provide evidence against this claim. 

Additionally, to the extent that the Veteran appears to suggest that he had hearing problems when he got out of service, but simply did not report them, his statement is undermined by his notations on his medical history survey completed in conjunction with his separation physical, where the Veteran specifically reported having had mumps, but denied any ear problems on the survey.  

Moreover, following separation in 1965, there was no indication of any hearing problems for a number of decades.  In fact, the first suggestion of hearing loss does not appear until 2007, more than 40 years after separation.  During this time, it appears that the Veteran had considerable post-service noise exposure, including factory noise, truck noise, and hunting noise.

Nevertheless, given the Veteran's allegations, he was provided with a VA examination.  The examination confirmed hearing loss in both ears, but the examiner concluded that it was less likely than not that the hearing loss either began during or was otherwise caused by the Veteran's military service, to include any military noise exposure therein.  The examiner provided a rationale for his opinion.  It is also noted that from a review of the examination report, it is clear that the examiner had a complete understanding of the Veteran's in-service and post-service noise exposure.  As such, this opinion is found to be highly probative and entitled to significant weight.

The Board is sympathetic to the Veteran's belief that his bilateral hearing loss was caused by military noise exposure, but at present there is no evidence of hearing loss in service, or for many years thereafter; and the medical opinion of record, which was obtained to address the etiology of the Veteran's bilateral hearing loss, concluded that it neither began during, nor was otherwise caused by, the Veteran's military service.  As such, the criteria for service connection simply have not been met; and therefore, the Board has no option but to deny the Veteran's claim for service connection for bilateral hearing loss.

In reaching this conclusion, the Board has considered the multiple arguments that have been advanced by the Veteran's representative (in February and March 2012).  

In February 2012, the Veteran's representative also argued that the examination was inadequate, citing to Hensley v. Brown, 5 Vet. App. 155, 157 (1993), and asserting that the issue was not whether the Veteran had hearing loss in service, but whether his hearing loss was caused by military noise exposure.  However, in Hensley, even though the veteran did not have hearing loss for VA purposes at separation, his service treatment records showed a decrease in hearing acuity while that veteran was in service.  Thus, the Court reasoned that such a decline should discussed by the medical opinion.  Conversely, in this case, the evidence shows that, if anything, the Veteran's hearing acuity was better at separation from the Air Force than it was at entry.  As such, the failure to show any decline in hearing acuity during the Veteran's Air Force service (to which he attributes his hearing loss) renders Hensley inapplicable here. 

The representative also cited to a study which suggested that the military had not provided hearing examinations sufficient to assess noise-induced hearing loss in service, and therefore the representative argued that the examiner had no basis to conclude that noise induced hearing loss did not commence while the Veteran was in service.  However, 38 C.F.R. § 3.159(a)(1) provides that competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Here, the medical opinion that was obtained was provided by someone who was qualified to render such an opinion.  The examiner reviewed the service treatment records, but concluded that the evidence of record did not support the conclusion that the Veteran's bilateral hearing loss either began during or was otherwise caused by his military service.  This competent evidence was tailored to the specific facts of the Veteran's case, and as noted above is found to be quite probative.  Moreover, the Veteran has not provided any medical opinion to refute the examiner's conclusion.  

Additionally, to the extent that the Veteran has argued that he experienced diminished hearing acuity in service, the Board notes that the examiner specifically indicated that he reviewed the claims file, meaning that it is presumed that he was fully apprised of the Veteran's contentions included therein.

In March 2012, the representative argued that the examiner stated only that the Veteran's hearing was normal at separation, without clarifying which separation he was referring to (since the Veteran had two military separations, separating from the Marine Corps in 1963 and then from the Air Force in 1965).  However, the Board notes that audiometric testing was conducted at the Veteran's separation from the Air Force (which occurred after his service in the Marine Corps) and showed normal hearing.  As such, the Board does not find that the lack of hearing testing after the Veteran's three months of service in the Marine Corps negates the examiner's opinion, as the opinion was based on the fact that at the Veteran's separation from military service his hearing was shown to be normal by audiometric testing.  

As such, the Board concludes that the weight of the competent evidence is against the conclusion that the Veteran's bilateral hearing loss either began during or was otherwise caused by his military service.  Therefore, the criteria for service connection for bilateral hearing loss have not been met, and the Veteran's claim is denied. 



Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a claimant of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

With regard to the issue of tinnitus, in light of the result explained in this decision, a detailed discussion of VA's various duties to notify and assist is unnecessary (because any potential failure of VA in fulfilling these duties is harmless error).
 
With regard to the claim for hearing loss, required notice was provided by a letter dated in October 2009, which informed the Veteran of all the elements required by the Pelegrini II Court as stated above.  The letter also informed the Veteran how disability ratings and effective dates were established.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA treatment records have been obtained, and the Veteran has not alleged receiving any private hearing treatment.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined.

The Veteran was also provided with a VA examination (the report of which has been associated with the claims file).  As discussed in the body of this opinion, the Board finds the VA examination was fully adequate in that it was rendered by a qualified medical professional with a complete and accurate understanding of the Veteran's military and post-military noise exposure.  The opinion therefore provides a sound basis upon which to base a decision with regard to the Veteran's claim.  

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.
 
ORDER

Service connection for tinnitus is granted.	

Service connection for bilateral hearing loss is denied.


____________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


